IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 44695

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 625
                                               )
       Plaintiff-Respondent,                   )   Filed: October 25, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
DAVID THOMAS,                                  )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Franklin County. Hon. Mitchell W. Brown, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for sexual abuse of a child under the age of sixteen
       years, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Davis Thomas pled guilty to sexual abuse of a child under the age of sixteen years. Idaho
Code § 18-1506(1)(a). The district court sentenced Thomas to a unified term of six years with
two years determinate. Thomas appeals asserting that the district court abused its discretion by
imposing an excessive sentence. 1




1
         Thomas also filed an Idaho Criminal Rule 35 motion for reduction of sentence which the
district court denied. Thomas does not appeal from the denial of the motion.
                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Thomas’s judgment of conviction and sentence are affirmed.




                                                   2